The opinion of the court was delivered by
The petition in this case alleges that the plaintiffs were the owners of the goods in question at the date of the alleged conversion. On the trial, to support this allegation, they introduced in evidence over the objection of the defendants the chattel mortgage executed to them by Whitbeck, and also showed by oral testimony the delivery of possession to the mortgagees by Whitbeck, or his agent, of the entire stock, and that they were in the actual possession of the goods at the time the attachments were levied.
This, it is contended, was error. Counsel insist that in this territory a chattel mortgage only gives the mortgagee a lien upon the mortgaged chattels, and that the title is at all times in the mortgagor, and that a chattel *Page 228 
mortgage only creates a special interest, which must be specially pleaded, and that the interest acquired by a chattel mortgage will not support a general allegation of ownership. Conceding this construction to be true, as a general proposition, it does not follow that the rule is applicable in this case.
The chattel mortgage was at least an evidence of title, and as such evidence, was competent. Its weight was a question for the court, and there was no error in admitting it. In addition to this, the plaintiffs showed that actual possession had been delivered under the mortgage. The mortgagor may waive his interest in the mortgaged property, and by delivering the property to the mortgagee after default or condition broken, in the absence of any agreement to the contrary, his title becomes absolute as against the mortgagor who voluntarily parts with his interest. The evidence in this case was competent and tended to prove ownership. The weight and effect of such evidence was a question for the trial court, and having found that it proved ownership, we can not disturb the finding.
It is further contended that the interest of the mortgagor can only be divested by a foreclosure of the mortgage. We can not accept this theory. It has frequently been held that after default in the mortgage, the mortgagee may replevin the mortgaged property, and an actual surrender of the property to the mortgagee and delivery of possession, divests the title of the mortgagor as completely as an unconditional bill of sale. Of course where there are creditors of the mortgagor, the courts should and will scrutinize such transaction closely to prevent collusion or fraud, but these are elements which vitiate all transactions into which they enter, and are no exceptions in cases of chattel mortgages. *Page 229 
It is not contended that the mortgage in question was void for bad faith. The question of the effect of a power of sale in mortgages of merchandise has been much discussed by the courts, and the general rule is, that an unconditional power of sale will defeat the mortgage as to creditors of the mortgagor, but when the power of sale is conditioned that the proceeds shall be applied to the payment of the mortgage debt, the decisions are by no means harmonious. The better reasoning seems to support the rule that such mortgages are not fraudulent per se,
but the question is one of fact to be determined by the court or jury, and if made in good faith are valid and may be enforced. There is nothing in this case to impeach the good faith of the parties, and there was no error in admitting the mortgage in evidence.
The plaintiffs in error contend that the judgment is excessive, in that the court did not credit the amount due defendants in error with the proceeds of sales made by the mortgagor prior to the change of possession. There was no direct or positive evidence as to what the proceeds of such sales were. The proceeds of sales as mentioned in the mortgage evidently means that sum which would remain after payment of current expenses incident to the business during the time such sales were being made. The evidence was not clear upon this question, and it is the settled policy of appellate courts not to disturb the conclusions of the trial court, unless the finding is unsupported by any evidence, or is manifestly against the weight of the evidence, If the defendants on the trial of the case below desired to show payment of all, or any part of the plaintiff's demand, it was incumbent on them to properly plead and prove such payment.
It is next complained that the court did not allow credit for the amount realized from sales during the few days *Page 230 
the mortgagees were in possession. Under the evidence in the case we can not say that the court erred in its final conclusion as to the amount of damages, and there is no positive proof as to whether any sum was actually realized from sales during such period.
The last proposition argued by appellants in their brief is, that the defendants in error are barred from maintaining this action by reason of having failed to claim the property in the hands of the sheriff and try the rights of property before sale, and we are referred to  §§ 4905 and 5119, Statutes of 1890, in support of this contention.
Section 5119, of Oklahoma Statutes, 1890, is the general statute on the subject of replevin, and has no relation to the action for trial of rights of property. The Civil Code of 1890 was adopted from the Indiana Civil Code, and  § 5905 corresponds to  § 925 of Indiana Revised Statutes, 1881.
It was held by the supreme court of Indiana in Davis vWarfield, 38 Ind. 461, that this section has no application to attachment proceedings in the district court, but is only applicable to proceedings before a justice of the peace. The same was held in Matlock v Strange, 8 Ind. 57. We adopted the statute with this construction and are disposed to accept it.
There are a number of other alleged errors, but as they are not argued in the brief of the plaintiffs in error, we shall treat them as waived.
We find no error in the record which will warrant a reversal of the judgment. On the other hand, if the position of counsel for plaintiffs in error should be conceded, they are in no better position than at present. Section 4928, provides that attached property shall be *Page 231 
sold as on execution in other cases. Section 4744, provides:
"Goods and chattels, liable to execution, pledged, assigned, or mortgaged, as security for any debt or contract, may be levied upon and sold on execution against the person making the pledge, assignment or mortgage, subject thereto, and the purchaser shall be entitled to the possession, upon complying with the conditions of the pledge, assignment, or mortgage."
Under this provision of statute the supreme court of Indiana has repeatedly held, that if an officer levies an execution upon mortgaged property and sells same without satisfying the mortgagees' claim, he becomes liable on his official bond to the mortgagee for the amount of the mortgage debt, or the mortgagee may have his action for conversion against the purchasers, or may recover the specific property. (State, exrel. Jessup v. Milligan et al. 106 Ind. 109; Kackley et al. v.State, ex rel. Heitz, 91 Ind. 437; Sparks v. Compton,70 Ind. 393; Syfers v. Bradly, 115 Ind. 345; McDaniels v. State,118 Ind. 239.)
So in this case if it was conceded that the mortgagees had no title, but only a lien at the time the attachments were levied, there is nothing in this case that would invalidate the lien, and the plaintiffs in error would be liable in any event to the mortgagees for the amount of the mortgage debt, and Hixon would be liable on his official bond for having failed to require a satisfaction of the mortgage debt before delivery of the chattels on the sale under the attachments.
It follows that if any error had been committed in the trial of the cause, it has not resulted in any injury to the plaintiffs in error. The judgment of the district court is affirmed with costs. *Page 232 
Dale, C. J., having presided in the court below, and Bierer, J., having been of counsel in a collateral proceeding, not sitting; all the other Justices concurring.